FILED
                            NOT FOR PUBLICATION                             AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10019

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00145-KJM

  v.
                                                 MEMORANDUM *
KHALILAH LATOYA FULLER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Khalilah Latoya Fuller appeals from the 27-month sentence imposed

following her guilty-plea conviction for conspiracy to commit bank fraud, in

violation of 18 U.S.C. § 1349, and three counts of bank fraud, in violation of 18




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1344. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Fuller contends that her sentence is substantively unreasonable in view of

the mitigating factors in her case. The record reflects that the district court

considered the 18 U.S.C. § 3553(a) sentencing factors and Fuller’s mitigating

arguments, but found the circumstances insufficient to warrant a below-Guidelines

sentence. The sentence at the bottom of the Guidelines range is substantively

reasonable in light of the totality of the circumstances and the section 3553(a)

sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                      12-10019